DETAILED ACTION
Claims 1-23 are pending.  Claim 20 has been amended.  Claims 1-23 are rejected.
The objection has been overcome in view of the amendments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thottethodi et al., Patent Application Publication No. 2015/0074372 (hereinafter Thottethodi) in view of Aron et al., Patent Application Publication No. 2016/0034508 (hereinafter Aron) and Li et al., Patent Application Publication No. 2017/0351556 (hereinafter Li).


A network routing device comprising (Thottethodi Paragraph [0059], communication or network interface):
a processor core configured to generate a hash value from a key and use the hash value as an index to access a hybrid hash table (Thottethodi Paragraph [0020], key may be translated to a bucket index by using a hash function algorithm, Paragraph [0043], hybrid hash table, Paragraph [0008], processor identify a bucket that stores a key);
a memory, coupled to the processor core (Thottethodi Paragraph [0055], main memory may be shared and accessed by multiple processors 504), and storing the hybrid hash table (Thottethodi Paragraph [0043], hybrid hash table is a combination of a conventional hash table and hash table 102 or 202), wherein the hybrid hash table comprises one or more buckets each corresponding to an index value (Thottethodi Paragraph [0020], key may be translated to a bucket index by using a hash function algorithm, Paragraph [0043], hybrid hash table),
a first bucket of the one or more buckets stores a first pointer to a single entry node that comprises information related to one key (Thottethodi Paragraph [0041], the memory space for each hash bucket 104 may increase by a factor of W, because the memory space holds W head pointers),
a second bucket of the one or more buckets stores a second pointer to a chain of at least two cumulative nodes wherein each cumulative node comprises information related to a plurality of keys in which a first cumulative node of the chain stores a pointer to a second cumulative node of the chain (Thottethodi Paragraph [0041], the memory space for each hash bucket 104 may increase by a factor of W, because the memory space holds W head pointers, Paragraph [0033], Fig. 2 illustrates a hash table 202, buckets 204, Paragraph [0023], elements 108 for keys in bucket 104 are stored in chains 106), wherein:
Thottethodi does not expressly disclose:

each cumulative node of the chain stores a plurality of pointers to entry metadata, each of the plurality of pointers associated with a corresponding key of the plurality of keys, but does not store the entry metadata.
However, Aron teaches:
the single entry node stores entry metadata corresponding to the one key (Aron Paragraph [0039], the leaf nodes of tree 201(1) each include a metadata-key-value pair), and
each cumulative node of the chain stores a plurality of pointers to entry metadata (Aron Paragraph [0039], The pointer to the Int1 node indicates a range of keys, specifically, metadata keys 3 through 6 can be found by following that pointer, Fig. 2, shows the chain), each of the plurality of pointers associated with a corresponding key of the plurality of keys (Aron Paragraph [0039], The pointer to the Int1 node indicates a range of keys, specifically, metadata keys 3 through 6 can be found by following that pointer), but does not store the entry metadata (Aron Paragraph [0039], The pointer to the Int1 node indicates a range of keys, specifically, metadata keys 3 through 6 can be found by following that pointer).
The claimed invention and Aron are from the analogous art of node systems using metadata.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Thottethodi and Aron to have combined Thottethodi and Aron.
The motivation to combine Thottethodi and Aron is to improve metadata storage by using specific nodes.  It would have been obvious to one of ordinary skill in the art to take the system of Thottethodi and combine it with the nodes of Aron in order to obtain the predictable result of improving metadata storage.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Thottethodi and Aron.
Thottethodi does not expressly disclose:
wherein any single entry node referenced by a corresponding bucket of the one or more buckets is an only node referenced by the corresponding bucket, and
However, Li teaches:
wherein any single entry node referenced by a corresponding bucket of the one or more buckets is an only node referenced by the corresponding bucket (Li Paragraph [0063], FIG. 3, a Flow_ Table 302 is a hash table, each hash node is a single linked, Fig. 3, shows nodes being part of a chain as well as single nodes not part of a chain), and
The claimed invention and Li are from the analogous art of systems using hash tables.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Thottethodi and Li to have combined Thottethodi and Li.  One of ordinary skill in the art would recognize that the nodes of Thottethodi could be a singular node not part of a chain as shown in Li.


Claims 2-7, 17 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thottethodi in view of Aron, Li and Shamis et al., Patent Application Publication No. 2017/0103039 (hereinafter Shamis).

Regarding claim 2, Thottethodi in view of Aron and Li teaches parent claim 1.
Thottethodi in view of Aron and Li does not expressly disclose:
a key table storing key-related information associated with the plurality of keys.
However, Shamis teaches:
a key table storing key-related information associated with the plurality of keys (Shamis Paragraph [0115], insert the key and address of the new value into the map table provided by the key-value store).
The claimed invention and Shamis are from the analogous art of key-value systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Thottethodi and Shamis to have combined Thottethodi and Shamis.
The motivation to combine Thottethodi and Shamis is to improve value look-up by using a key table.  It would have been obvious to one of ordinary skill in the art to take the system of Thottethodi and combine it with the key table of Shamis in order to obtain the predictable result of improving value look-up.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Thottethodi and Shamis.

Regarding claim 3, Thottethodi in view of Aron, Li and Shamis further teaches:
The network routing device of Claim 2 wherein the key table can store one of plain keys (Shamis Paragraph [0084], values 1, 2, 3 are less than key value of 5), padded keys, and hash-based keys (Shamis Paragraph [0002], key-value stores, also referred to as key-value databases, enable storage, retrieval and management of associative arrays such as a dictionary or hash).

Regarding claim 4, Thottethodi in view of Aron, Li and Shamis further teaches:
The network routing device of Claim 3 wherein each cumulative node further comprises an indication of the type of entries stored in the key table (Shamis Paragraph [0048], obtain the current key-value/pointer pairs of the node and the corresponding checksum in the metadata. Given one or more new key-value/pointer pair entries to be written to the node).

Regarding claim 5, Thottethodi in view of Aron, Li and Shamis further teaches:
The network routing device of Claim 2 wherein each cumulative node further comprises a pointer to a linked cumulative node (Thottethodi Paragraph [0023], chain 106 may be a linked list of elements, Fig. 2, shows the nodes along with pointers).

Regarding claim 6, Thottethodi in view of Aron, Li and Shamis further teaches:
The network routing device of Claim 2 wherein each cumulative node further comprises an indication of a size of the keys stored in the key table (Shamis Paragraph [0091], nodes of the key-value store enabled by the Key-Value Manager have a fixed size that is less than or equal to the maximum frame size).

Regarding claim 7, Thottethodi in view of Aron, Li and Shamis further teaches:
The network routing device of Claim 2 wherein each cumulative node further comprises an indication of a number of keys stored in the key table (Shamis Paragraph [0108], each branch has a range of numbers (e.g., keys 1-1000, 101-2000, etc.)).

Regarding claim 17, Thottethodi teaches:
A network routing device comprising (Thottethodi Paragraph [0059], communication or network interface):
a processor core configured to generate a hash value from a key and use the hash value as an index to access a routing table (Thottethodi Paragraph [0020], key may be translated to a bucket index by using a hash function algorithm, Paragraph [0043], hybrid hash table, Paragraph [0008], processor identify a bucket that stores a key), wherein the routing table comprises a hybrid hash table (Thottethodi Paragraph [0020], key may be translated to a bucket index by using a hash function algorithm, Paragraph [0043], hybrid hash table, Paragraph [0008], processor identify a bucket that stores a key);
a memory, coupled to the processor core (Thottethodi Paragraph [0055], main memory may be shared and accessed by multiple processors 504), and storing the routing table (Thottethodi Paragraph [0043], hybrid hash table is a combination of a conventional hash table and hash table 102 or 202), wherein the routing table comprises one or more hash buckets each corresponding to an index value (Thottethodi Paragraph [0020], key may be translated to a bucket index by using a hash function algorithm, Paragraph [0043], hybrid hash table),
a first hash bucket of the one or more hash buckets stores a first pointer to a flow entry that comprises information related to one flow associated with a corresponding key (Thottethodi Paragraph [0041], the memory space for each hash bucket 104 may increase by a factor of W, because the memory space holds W head pointers),
a second hash bucket of the one or more hash buckets stores a second pointer to a cumulative node that comprises information related to a plurality flows associated with corresponding keys (Thottethodi Paragraph [0041], the memory space for each hash bucket 104 may increase by a factor of W, because the memory space holds W head pointers, Paragraph [0033], Fig. 2 illustrates a hash table 202, buckets 204),
Thottethodi does not expressly disclose:
wherein the information includes flow metadata, and
wherein the cumulative node does not store the flow metadata.
However, Aron teaches:
wherein the information includes flow metadata (Aron Paragraph [0039], the leaf nodes of tree 201(1) each include a metadata-key-value pair (Thottethodi teaches the flow)), and
wherein the cumulative node does not store the flow metadata (Aron Paragraph [0039], The pointer to the Int1 node indicates a range of keys, specifically, metadata keys 3 through 6 can be found by following that pointer (Thottethodi teaches the flow)).
The claimed invention and Aron are from the analogous art of node systems using metadata.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Thottethodi and Aron to have combined Thottethodi and Aron.
The motivation to combine Thottethodi and Aron is to improve metadata storage by using specific nodes.  It would have been obvious to one of ordinary skill in the art to take the system of Thottethodi and combine it with the nodes of Aron in order to obtain the predictable result of improving metadata storage.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Thottethodi and Aron.
Thottethodi does not expressly disclose:
wherein any flow entry referenced by the routing table is an only entry of a hash bucket of the one or more hash buckets, and
However, Li teaches:
wherein any flow entry referenced by the routing table is an only entry of a hash bucket of the one or more hash buckets (Li Paragraph [0063], FIG. 3, a Flow_ Table 302 is a hash table, each hash node is a single linked, Fig. 3, shows nodes being part of a chain as well as single nodes not part of a chain), and
The claimed invention and Li are from the analogous art of systems using hash tables.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Thottethodi and Li to have combined Thottethodi and Li.  One of ordinary skill in the art would recognize that the nodes of Thottethodi could be a singular node not part of a chain as shown in Li.
Thottethodi does not expressly disclose:
wherein the cumulative node comprises a key table storing key-related information associated with the keys and a plurality of pointers to flow metadata where each of the plurality of pointers is associated with a corresponding key, and
However, Shamis teaches:
wherein the cumulative node comprises a key table storing key-related information associated with the keys and a plurality of pointers to flow metadata where each of the plurality of pointers is associated with a corresponding key (Shamis Paragraph [0026], node of the key-value store includes a metadata section in addition to the key-value/pointer pairs, Paragraph [0115], insert the key and address of the new value into the map table provided by the key-value store), and
The claimed invention and Shamis are from the analogous art of key-value systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Thottethodi and Shamis to have combined Thottethodi and Shamis.
The motivation to combine Thottethodi and Shamis is to improve value look-up by using a key table.  It would have been obvious to one of ordinary skill in the art to take the system of Thottethodi and combine it with the key table of Shamis in order to obtain the predictable result of improving value look-up.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Thottethodi and Shamis.

Regarding claim 20, Thottethodi teaches:
A method for updating a hybrid hash table having a plurality of hash buckets (Thottethodi Paragraph [0023], elements 108 for keys in bucket 104 are stored in chains 106), wherein each of a first subset of the plurality of hash buckets references a single entry node and each of a second subset of the plurality of hash buckets references a chain of at least two cumulative nodes (Thottethodi Paragraph [0023], elements 108 for keys in bucket 104 are stored in chains 106, Fig. 1B, shows a plurality of buckets along with each chain having a single entry node),
calculating an index to the hybrid hash table using a key value (Thottethodi Paragraph [0020], key may be translated to a bucket index by using a hash function algorithm, Paragraph [0043], hybrid hash table);
selecting a hash bucket of the plurality of hash buckets corresponding to the index (Thottethodi Paragraph [0020], key may be translated to a bucket index by using a hash function algorithm, Paragraph [0043], hybrid hash table);
if the hash bucket references a cumulative entry node (Thottethodi Paragraph [0041], the memory space for each hash bucket 104 may increase by a factor of W, because the memory space holds W head pointers),
determining if a present cumulative node has sufficient space to store information related to a new entry corresponding to the key value (Thottethodi Paragraph [0008], hash table includes buckets where each bucket includes multiple chains, Paragraph [0041], the memory space for each hash bucket 104 may increase by a factor of W, because the memory space holds W head pointers), and
Thottethodi does not expressly disclose:
the single entry node stores entry metadata corresponding to the single key value and the cumulative node stores a plurality of pointers to entry metadata corresponding to the plurality of key values, but does not store he entry metadata;
However, Aron teaches:
the single entry node stores entry metadata corresponding to the single key value and the cumulative node stores a plurality of pointers to entry metadata corresponding to the plurality of key values (Aron Paragraph [0039], The pointer to the Int1 node indicates a range of keys, specifically, metadata keys 3 through 6 can be found by following that pointer), but does not store he entry metadata (Aron Paragraph [0039], The pointer to the Int1 node indicates a range of keys, specifically, metadata keys 3 through 6 can be found by following that pointer);
The claimed invention and Aron are from the analogous art of node systems using metadata.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Thottethodi and Aron to have combined Thottethodi and Aron.
The motivation to combine Thottethodi and Aron is to improve metadata storage by using specific nodes.  It would have been obvious to one of ordinary skill in the art to take the system of Thottethodi and combine it with the nodes of Aron in order to obtain the predictable result of improving metadata storage.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Thottethodi and Aron.
Thottethodi does not expressly disclose:
if the hash bucket has a valid entry, determining whether the hash bucket references a single entry node or a cumulative entry node, wherein the single entry node comprises information related to a single key value, and the cumulative entry node comprises information related to a plurality of key values,
wherein any single entry node referenced by the hash table is an only node in a corresponding hash bucket of the hash table, the method comprising:
However, Li teaches:
if the hash bucket has a valid entry, determining whether the hash bucket references a single entry node or a cumulative entry node (Li Paragraph [0063], FIG. 3, a Flow_ Table 302 is a hash table, each hash node is a single linked, Fig. 3, shows nodes being part of a chain as well as single nodes not part of a chain), wherein the single entry node comprises information related to a single key value, and the cumulative entry node comprises information related to a plurality of key values (Li Paragraph [0063], FIG. 3, a Flow_ Table 302 is a hash table, each hash node is a single linked, Fig. 3, shows nodes being part of a chain as well as single nodes not part of a chain),
wherein any single entry node referenced by the hash table is an only node in a corresponding hash bucket of the hash table (Li Paragraph [0063], FIG. 3, a Flow_ Table 302 is a hash table, each hash node is a single linked, Fig. 3, shows nodes being part of a chain as well as single nodes not part of a chain), the method comprising:
The claimed invention and Li are from the analogous art of systems using hash tables.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Thottethodi and Li to have combined Thottethodi and Li.  One of ordinary skill in the art would recognize that the nodes of Thottethodi could be a singular node not part of a chain as shown in Li.
Thottethodi does not expressly disclose:
adding information related to the new entry corresponding to the key value to the present cumulative node if the cumulative node has sufficient space, wherein the information comprises an entry in the key table of the cumulative node and a pointer to metadata corresponding to the key value.
However, Shamis teaches:
adding information related to the new entry corresponding to the key value to the present cumulative node if the cumulative node has sufficient space, wherein the information comprises an entry in the key table of the cumulative node and a pointer to metadata corresponding to the key value (Shamis Paragraph [0115], each key-value/pointer pair in the root node provides a mapping table to a separate child node (e.g., a branch or leaf node, depending on the depth of the tree), Paragraph [0026], node of the key-value store includes a metadata section in addition to the key-value/pointer pairs).
The claimed invention and Shamis are from the analogous art of key-value systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Thottethodi and Shamis to have combined Thottethodi and Shamis.
The motivation to combine Thottethodi and Shamis is to improve value look-up by using a key table.  It would have been obvious to one of ordinary skill in the art to take the system of Thottethodi and combine it with the key table of Shamis in order to obtain the predictable result of improving value look-up.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Thottethodi and Shamis.

Regarding claim 21, Thottethodi in view of Aron, Li and Shamis further teaches:
The method of Claim 20, if the present cumulative node does not have sufficient space to store the new entry (Shamis Paragraph [0134], allocator applies a "best fit" allocation strategy to find space in the next appropriately sized slab and/or block), further comprising:
creating a new cumulative node (Shamis Paragraph [0048], all of the new key-value/pointer pairs along with the new checksum in the metadata);
adding, in the new cumulative node (Shamis Paragraph [0048], all of the new key-value/pointer pairs along with the new checksum in the metadata), information related to the new entry corresponding to the key value (Shamis Paragraph [0048], all of the new key-value/pointer pairs along with the new checksum in the metadata); and
adding a pointer to the new cumulative node in the present cumulative node (Shamis Paragraph [0048], all of the new key-value/pointer pairs along with the new checksum in the metadata).

Regarding claim 22, Thottethodi in view of Aron, Li and Shamis further teaches:
The method of Claim 20, if the hash bucket has no valid entry, further comprising:
adding a new single entry node to the hash bucket (Shamis Paragraph [0048], all of the new key-value/pointer pairs along with the new checksum in the metadata).

Regarding claim 23, Thottethodi in view of Aron, Li and Shamis further teaches:
The method of Claim 20, if the hash bucket references a single entry node, further comprising:
creating a new cumulative node (Shamis Paragraph [0048], all of the new key-value/pointer pairs along with the new checksum in the metadata);
adding, in the new cumulative node (Shamis Paragraph [0048], all of the new key-value/pointer pairs along with the new checksum in the metadata), information from the single entry node related to the entry comprised in the single entry node (Shamis Paragraph [0048], all of the new key-value/pointer pairs along with the new checksum in the metadata);
adding, in the new cumulative node, information related to a new entry corresponding to the key value (Shamis Paragraph [0048], all of the new key-value/pointer pairs along with the new checksum in the metadata);
storing a pointer to the new cumulative node in the hash bucket (Thottethodi Paragraph [0041], the memory space for each hash bucket 104 may increase by a factor of W, because the memory space holds W head pointers); and
removing the single entry node (Shamis Paragraph [0064], Key-Value Manager provides various API's that enable any client to create a key-value store and to read, write, and optionally delete records).

Claims 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thottethodi in view of Shamis and Li.

Regarding claim 8, Thottethodi teaches:
calculating an index to the hash table using a key value (Thottethodi Paragraph [0020], key may be translated to a bucket index by using a hash function algorithm, Paragraph [0043], hybrid hash table);
selecting a hash bucket stored in the hash table corresponding to the index (Thottethodi Paragraph [0020], key may be translated to a bucket index by using a hash function algorithm, Paragraph [0043], hybrid hash table);
if the hash bucket has a valid entry (Thottethodi Paragraph [0041], the memory space for each hash bucket 104), determining whether the hash bucket references a single entry node or a cumulative entry node (Thottethodi Paragraph [0008], hash table includes buckets where each bucket includes multiple chains (Li teaches single and cumulative)), wherein
the single entry node comprises information related to a single key value and is an only entry node of the hash bucket (Thottethodi Paragraph [0031], chain folding in hash table 102 enables a single hash-table look-up that is parallelized for SIMD processing, Paragraph [0038], a number of hash buckets 104 or 204 in a hash-table 102 and 202, respectively, may be referred to as the height of the hash table (Li teaches the only entry node)), and
the cumulative entry node comprises information related to a plurality of key values (Thottethodi Paragraph [0008], hash table includes buckets where each bucket includes multiple chains);
if there is no match to the key value in the first key table of the first cumulative entry node (Thottethodi Paragraph [0041], the memory space for each hash bucket 104 may increase by a factor of W, because the memory space holds W head pointers), then
determining if the first cumulative entry node comprises a pointer to a second cumulative entry node (Thottethodi Paragraph [0008], hash table includes buckets where each bucket includes multiple chains, Paragraph [0041], the memory space for each hash bucket 104 may increase by a factor of W, because the memory space holds W head pointers), and
Thottethodi does not expressly disclose:
searching a first key table stored in a first cumulative entry node for a match to the key value if the hash bucket references the first cumulative entry node; and
searching a second key table stored in the second cumulative entry node for a match to the key value if the first cumulative entry node comprises a pointer to the second cumulative entry node.
However, Shamis teaches:
searching a first key table stored in a first cumulative entry node for a match to the key value if the hash bucket references the first cumulative entry node (Shamis Paragraph [0115], each key-value/pointer pair in the root node provides a mapping table to a separate child node (e.g., a branch or leaf node, depending on the depth of the tree), Paragraph [0026], node of the key-value store includes a metadata section in addition to the key-value/pointer pairs); and
searching a second key table stored in the second cumulative entry node for a match to the key value if the first cumulative entry node comprises a pointer to the second cumulative entry node (Shamis Paragraph [0115], each key-value/pointer pair in the root node provides a mapping table to a separate child node (e.g., a branch or leaf node, depending on the depth of the tree), Paragraph [0026], node of the key-value store includes a metadata section in addition to the key-value/pointer pairs).
The claimed invention and Shamis are from the analogous art of key-value systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Thottethodi and Shamis to have combined Thottethodi and Shamis.
The motivation to combine Thottethodi and Shamis is to improve value look-up by using a key table.  It would have been obvious to one of ordinary skill in the art to take the system of Thottethodi and combine it with the key table of Shamis in order to obtain the predictable result of improving value look-up.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Thottethodi and Shamis.
Thottethodi does not expressly disclose:
A method for accessing a hash table referencing one or more single entry nodes and one or more cumulative entry nodes, wherein no single entry node of the hash table is included in a chain of entry nodes, the method comprising:
However, Li teaches:
A method for accessing a hash table referencing one or more single entry nodes and one or more cumulative entry nodes (Li Paragraph [0063], FIG. 3, a Flow_ Table 302 is a hash table, each hash node is a single linked, Fig. 3, shows nodes being part of a chain as well as single nodes not part of a chain), wherein no single entry node of the hash table is included in a chain of entry nodes (Li Paragraph [0063], FIG. 3, a Flow_ Table 302 is a hash table, each hash node is a single linked, Fig. 3, shows nodes being part of a chain as well as single nodes not part of a chain), the method comprising:
The claimed invention and Li are from the analogous art of systems using hash tables.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Thottethodi and Li to have combined Thottethodi and Li.  One of ordinary skill in the art would recognize that the nodes of Thottethodi could be a singular node not part of a chain as shown in Li.

Regarding claim 9, Thottethodi in view of Shamis and Li further teaches:
The method of Claim 8 further comprising: if the first or second key table comprises a matching entry to the key value (Shamis Paragraph [0115], each key-value/pointer pair in the root node provides a mapping table to a separate child node (e.g., a branch or leaf node, depending on the depth of the tree)), then fetching a pointer to metadata associated with the matching entry (Shamis Paragraph [0026], node of the key-value store includes a metadata section in addition to the key-value/pointer pairs), wherein the pointer is stored in the cumulative entry node (Shamis Paragraph [0026], node of the key-value store includes a metadata section in addition to the key-value/pointer pairs), and returning the pointer (Shamis Paragraph [0026], node of the key-value store includes a metadata section in addition to the key-value/pointer pairs).

Regarding claim 10, Thottethodi in view of Shamis and Li further teaches:
The method of Claim 8 further comprising: returning an indication that a match was not found if no matching entry to the key value is found in one of the key tables (Shamis Paragraph [0028], operation may compute a checksum that will not match the checksum in the metadata).

Regarding claim 11, Thottethodi in view of Shamis and Li further teaches:
The method of Claim 8 further comprising: if no matching entry to the key value is found in the first or second key table (Shamis Paragraph [0028], operation may compute a checksum that will not match the checksum in the metadata), then determining if a present cumulative node has sufficient space to store information related to a new entry corresponding to the key value (Shamis Paragraph [0134], allocator applies a "best fit" allocation strategy to find space in the next appropriately sized slab and/or block), and
adding information related to the new entry corresponding to the key value to the present cumulative node if the present cumulative node has sufficient space (Shamis Paragraph [0134], allocator applies a "best fit" allocation strategy to find space in the next appropriately sized slab and/or block), wherein the information comprises an entry in the key table of the cumulative node and a pointer to metadata corresponding to the key value (Shamis Paragraph [0115], each key-value/pointer pair in the root node provides a mapping table to a separate child node (e.g., a branch or leaf node, depending on the depth of the tree), Paragraph [0026], node of the key-value store includes a metadata section in addition to the key-value/pointer pairs).

Regarding claim 12, Thottethodi in view of Shamis and Li further teaches:
The method of Claim 11, if the present cumulative node does not have sufficient space to store the new entry (Shamis Paragraph [0134], allocator applies a "best fit" allocation strategy to find space in the next appropriately sized slab and/or block), further comprising:
creating a new cumulative node (Shamis Paragraph [0048], all of the new key-value/pointer pairs along with the new checksum in the metadata);
adding, in the new cumulative node (Shamis Paragraph [0048], all of the new key-value/pointer pairs along with the new checksum in the metadata), information related to the new entry corresponding to the key value (Shamis Paragraph [0048], all of the new key-value/pointer pairs along with the new checksum in the metadata); and
adding a pointer to the new cumulative node in the present cumulative node (Shamis Paragraph [0048], all of the new key-value/pointer pairs along with the new checksum in the metadata).

Regarding claim 13, Thottethodi in view of Shamis and Li further teaches:
The method of Claim 8 further comprising: determining if the key value matches the single key value (Shamis Paragraph [0026], So long as the checksum match, the key-value/pointer pairs are accepted as being valid), if the hash bucket references the single entry node (Shamis Paragraph [0048], obtain the current key-value/pointer pairs of the node and the corresponding checksum in the metadata. Given one or more new key-value/pointer pair entries to be written to the node);
returning a pointer to the single entry node (Shamis Paragraph [0048], all of the new key-value/pointer pairs along with the new checksum in the metadata), if the key value matches (Shamis Paragraph [0026], So long as the checksum match, the key-value/pointer pairs are accepted as being valid); and
returning an indication that a match was not found (Shamis Paragraph [0028], operation may compute a checksum that will not match the checksum in the metadata), if the key value does not match (Shamis Paragraph [0028], operation may compute a checksum that will not match the checksum in the metadata).

Regarding claim 14, Thottethodi in view of Shamis and Li further teaches:
The method of Claim 8 further comprising: determining if the key value matches the single key value (Shamis Paragraph [0026], So long as the checksum match, the key-value/pointer pairs are accepted as being valid), if the hash bucket references the single entry node (Shamis Paragraph [0026], So long as the checksum match, the key-value/pointer pairs are accepted as being valid);
returning a pointer to the single entry node (Shamis Paragraph [0026], So long as the checksum match, the key-value/pointer pairs are accepted as being valid), if the key value matches (Shamis Paragraph [0026], So long as the checksum match, the key-value/pointer pairs are accepted as being valid); and
if the key value does not match (Shamis Paragraph [0028], operation may compute a checksum that will not match the checksum in the metadata), then
creating a new cumulative node (Shamis Paragraph [0048], all of the new key-value/pointer pairs along with the new checksum in the metadata),
adding, in the new cumulative node, information from the single entry node related to the entry comprised in the single entry node (Shamis Paragraph [0048], all of the new key-value/pointer pairs along with the new checksum in the metadata),
adding, in the new cumulative node, information related to a new entry corresponding to the key value (Shamis Paragraph [0048], all of the new key-value/pointer pairs along with the new checksum in the metadata),
storing a pointer to the new cumulative node in the hash bucket (Thottethodi Paragraph [0041], the memory space for each hash bucket 104 may increase by a factor of W, because the memory space holds W head pointers); and
removing the single entry node (Shamis Paragraph [0064], Key-Value Manager provides various API's that enable any client to create a key-value store and to read, write, and optionally delete records).

Regarding claim 15, Thottethodi in view of Shamis and Li further teaches:
The method of Claim 8 further comprising: if the first or second key table comprises a matching entry to the key value (Shamis Paragraph [0026], So long as the checksum match, the key-value/pointer pairs are accepted as being valid), then deleting information corresponding to the matching entry from a present cumulative node (Shamis Paragraph [0064], Key-Value Manager provides various API's that enable any client to create a key-value store and to read, write, and optionally delete records), and
converting the present cumulative node to a single entry node (Shamis Paragraph [0086], leaf nodes may be converted into branch nodes, with appropriate key-value/pointer pairs), if the present cumulative node comprises two entries prior to said deleting information (Shamis Paragraph [0064], Key-Value Manager provides various API's that enable any client to create a key-value store and to read, write, and optionally delete records).

Regarding claim 16, Thottethodi in view of Shamis and Li further teaches:
The method of Claim 8 further comprising: determining if the key value matches the single key value (Shamis Paragraph [0026], So long as the checksum match, the key-value/pointer pairs are accepted as being valid), if the hash bucket references the single entry node (Shamis Paragraph [0026], So long as the checksum match, the key-value/pointer pairs are accepted as being valid);
releasing the matched single entry node (Shamis Paragraph [0026], So long as the checksum match, the key-value/pointer pairs are accepted as being valid), if the key value matches (Shamis Paragraph [0026], So long as the checksum match, the key-value/pointer pairs are accepted as being valid); and
returning an indication that a match was not found (Shamis Paragraph [0028], operation may compute a checksum that will not match the checksum in the metadata), if the key value does not match (Shamis Paragraph [0028], operation may compute a checksum that will not match the checksum in the metadata).

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thottethodi in view of Aron, Li, Shamis and Averi et al., Patent Application Publication No. 2009/0310485 (hereinafter Averi).

Regarding claim 18, Thottethodi in view of Aron, Li and Shamis teaches parent claim 17.
Thottethodi in view of Aron, Li and Shamis does not expressly disclose:
receive a network data packet comprising a source address, a destination address, a protocol identifier, and an IP identifier,
generate the key from a tuple comprising the source address, the destination address, the protocol identifier, and the IP identifier;
the routing table comprises entries associated with network data flows corresponding to information from previously received network data packets.
However, Averi teaches:
receive a network data packet comprising a source address (Averi Paragraph [0091], source IP address), a destination address (Averi Paragraph [0091], destination IP address), a protocol identifier (Averi Paragraph [0091], protocol ID as well as an IP type of service), and an IP identifier (Averi Paragraph [0091], protocol ID as well as an IP type of service),
generate the key from a tuple comprising the source address (Averi Paragraph [0091], database search key, which contains a 5-tuple comprising a source IP address), the destination address (Averi Paragraph [0091], destination IP address), the protocol identifier (Averi Paragraph [0091], protocol ID as well as an IP type of service), and the IP identifier (Averi Paragraph [0091], protocol ID as well as an IP type of service);
the routing table comprises entries associated with network data flows corresponding to information from previously received network data packets (Averi Paragraph [0089], A route record contains an IP subnet and information relating the APN service and APN service instance that APN traffic flows to and from the IP subnet).
The claimed invention and Averi are from the analogous art of networking systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Thottethodi and Averi to have combined Thottethodi and Averi.
The motivation to combine Thottethodi and Averi is to improve networking by using traffic flows.  It would have been obvious to one of ordinary skill in the art to take the system of Thottethodi and combine it with the traffic flows of Averi in order to obtain the predictable result of improving networking.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Thottethodi and Averi.

Regarding claim 19, Thottethodi in view of Aron, Li, Shamis and Averi further teaches:
The network routing device of Claim 18, wherein the processor core is further configured to: select a hash bucket stored in the hash table corresponding to the hash value (Thottethodi Paragraph [0020], key may be translated to a bucket index by using a hash function algorithm, Paragraph [0043], hybrid hash table);
if the hash bucket has a valid entry (Thottethodi Paragraph [0041], the memory space for each hash bucket 104), determine whether the hash bucket references a flow entry or a cumulative node (Thottethodi Paragraph [0008], hash table includes buckets where each bucket includes multiple chains);
search a first key table stored in a first cumulative node for a match to the key value if the hash bucket references the first cumulative node (Shamis Paragraph [0115], each key-value/pointer pair in the root node provides a mapping table to a separate child node (e.g., a branch or leaf node, depending on the depth of the tree), Paragraph [0026], node of the key-value store includes a metadata section in addition to the key-value/pointer pairs); and
if there is no match to the key value in the first key table of the first cumulative node (Thottethodi Paragraph [0041], the memory space for each hash bucket 104 may increase by a factor of W, because the memory space holds W head pointers), then
determine if the first cumulative node comprises a pointer to a second cumulative node (Thottethodi Paragraph [0008], hash table includes buckets where each bucket includes multiple chains, Paragraph [0041], the memory space for each hash bucket 104 may increase by a factor of W, because the memory space holds W head pointers), and
search a second key table stored in the second cumulative node for a match to the key value if the first cumulative node comprises a pointer to the second cumulative node (Shamis Paragraph [0115], each key-value/pointer pair in the root node provides a mapping table to a separate child node (e.g., a branch or leaf node, depending on the depth of the tree), Paragraph [0026], node of the key-value store includes a metadata section in addition to the key-value/pointer pairs);
if the first or second key table comprises a matching entry to the key value (Shamis Paragraph [0115], each key-value/pointer pair in the root node provides a mapping table to a separate child node (e.g., a branch or leaf node, depending on the depth of the tree)), then fetch the pointer to the metadata associated with the matching key table entry (Shamis Paragraph [0026], node of the key-value store includes a metadata section in addition to the key-value/pointer pairs), and
return the pointer (Shamis Paragraph [0026], node of the key-value store includes a metadata section in addition to the key-value/pointer pairs);
access flow related information stored in the pointer (Shamis Paragraph [0026], node of the key-value store includes a metadata section in addition to the key-value/pointer pairs); and
direct the network data packet through the network routing device to a line card associated with the flow (Averi Paragraph [0108], APN traffic flow is directed to a particular ingress conduit scheduler queuing point by the administrator configured properties defined for the APN service).

Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive. A detailed explanation is provided below.

On pages 11-19, Applicant argues against the rejections under 35 U.S.C. 103.
On pages 11-12, Applicant argues that Li does not teach “making a determination as to whether the hash bucket references one type of node or another type, i.e. a single entry node or a cumulative entry node”, the Examiner disagrees.  Li teaches a hash table where each hash node is a single linked list (Paragraph [0063]).  Li shows the hash table with multiple nodes where some art single nodes and some have multiple nodes in the linked list (Fig. 3).  Li further teaches identifying three nodes as shown in Fig. 3 (Paragraph [0063]).  This shows that Li does disclose determining a number of nodes since three nodes are identified.  Therefore, Li does disclose determining a number of nodes for a linked list.
On page 12, Applicant argues that Thottethodi does not disclose “if the hash bucket references a cumulative entry node, determining if a present cumulative node has sufficient space to store information related to a new entry corresponding to the key value”, the Examiner disagrees.  Thottethodi teaches that the memory space for each hash bucket may increase by a factor of W, because of the memory space holds W head pointers (Paragraph [0008]).  Thottethodi further teaches that each chain holds 1/F number of elements stored in the bucket (Paragraph [0025]).  This shows that Thottethodi teaches determining whether the bucket has enough space and determining the size of each chain.  Therefore, Thottethodi does disclose this limitation.
On page 12, Applicant argues that Shamis does not disclose adding information if it is first determined that the cumulative node has sufficient space and that the reference teaches away from storing metadata in addition to the key-value pointers for a cumulative node, the Examiner disagrees.  As shown above, Thottethodi does disclose the determination of sufficient space.  It is not clear how Shamis teaches away based on the following teaching.  Shamis teaches node of the key-value store includes a metadata section in addition to the key-value/pointer pairs (Paragraph [0026]).  This shows that Shamis teaches the metadata and key value pair while Thottethodi teaches the determination of sufficient space.  One of ordinary skill in the art would recognize that it would be obvious to verify if there is sufficient storage space or else the additional information wouldn’t be able to be stored.  Therefore, the combination of Thottethodi and Shamis teaches this limitation.  
On pages 13-14, Applicant argues that Shamis does not disclose the cited portions of claim 23, the Examiner disagrees.  As shown above, Li teaches determining whether a node is a single entry node or cumulative.  Shamis teaches given one or more new key-value/pointer pair entries to be written to the node, the key-value manager then computes a new checksum (Paragraph [0048]).  Shamis further teaches that new entries are first added to the reservation bitmap for each of the new leaf nodes (Paragraph [0099]).  This shows that Shamis teaches creating new nodes with information while Li as previously shown to disclose the determination of a single or cumulative node.  Applicant further argues that none of these individual steps referred to in the advisory action teaches in any way the concept of modifying the indexed hash bucket by creating a different type of node, the Examiner disagrees.  The current claim 23 appears to show creating a new node and deleting the old node.  Since the new cumulative node appears to only contain a single node rather than a series of nodes, it appears to function as a single entry node in the scope of the claims.  The claim does not appear to be modifying the hash bucket by creating a different type of node, rather a new node is added and an old one is deleted since both of the nodes appear to be functionally the same after the steps of claim 23 are performed.  Therefore, Shamis does disclose the features of claim 23.
On page 15, Applicant argues that Thottethodi, Shamis nor Li teach determining whether a hash bucket references a single entry node or cumulative entry node, the Examiner disagrees.  As stated in the rejection to claim 8, Li teaches the single entry node.  As shown in the above response, Li also discloses the determination as to whether the bucket references a single or cumulative node.  Thottethodi was shown to teach determining if the bucket has a valid entry and a determination as to what type of nodes are in the bucket.  Thottethodi teaches the memory space for each hash bucket (Paragraph [0041]) and a hash table including buckets where each bucket includes multiple chains (Paragraph [0008]).  This shows that the bucket was determined to contain cumulative nodes.  Therefore, the combination of Thottethodi and Li teaches the argued claim limitation since Thottethodi teaches a determination of multiple chains while Li teaches a determination of the number of nodes in a bucket as shown above.
On pages 15-16, Applicant argues that Li does not disclose the single entry node, the Examiner disagrees.  Based off of the instant application’s specification paragraph 29, a single entry node has a key which is the only key referenced by the single entry.  This would appear to show that single entry node merely has one node while a chain contains many cumulative nodes.  Li Figure 3 shows buckets with single nodes and chains of nodes which would appear to show a single entry node and chains of cumulative nodes.  Therefore, Li does disclose the single entry node.
On pages 16-18, Applicant argues against the rejection of claim 1.  Applicant argues that Aron does not disclose “the single entry node stores entry metadata corresponding to the one key, and the cumulative node stores a plurality of pointers to entry metadata, each of the plurality of pointers associated with a corresponding key of the plurality of keys, but does not store the entry metadata”, the Examiner disagrees.  Aron teaches that leaf nodes of the tree each include a metadata key value pair (Paragraph [0039]).  This shows that the node contains the metadata and can be considered a single entry node.  Aron further teaches a pointer to the node indicates a range of keys, specifically, metadata keys 3 through 6 can be found by following that pointer (Paragraph [0039]).  This shows that the metadata is not stored on the node but can be found by following a pointer which satisfies the limitation where the node does not store the entry metadata.  Therefore, Aron does disclose this limitation since certain metadata is stored on nodes while other times a pointer is used.  Applicant argues that Li does not disclose “wherein any single entry node referenced by a corresponding bucket of the one or more buckets is an only node referenced by the corresponding bucket”, the Examiner disagrees.  This argument appears to be similar to previously presented arguments regarding other claims.  As stated previously, it would appear that a bucket pointing to a single node can be considered a single entry node while a linked listed or chain of nodes can be considered a chain of cumulative nodes.  Even if the node of Li is a singular node that could become a linked list of nodes, it could be considered a single entry node while it is a singular node as shown in figure 3 of Li.  The claim language states that a single entry node is an only node while the second pointer points to at least two cumulative nodes.  This would appear to show that the single entry node is a single node while the cumulative nodes are used in a chain.  Therefore, the single node as disclosed in Li can be considered a single entry node.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okamoto, United States Patent No. 7,941,401.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164   

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164